EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in an e-mail communication with applicant’s representative Michael Jacobs on 21 September 2021.
The application has been amended as follows: 
In claim 1, line 8, delete “kinds of” and on the last line, after “stator core”, insert              ---wherein when n = 1 or more,Page 4 of 7Application N be determined the first connection group connects between the terminal portions of segments of a 2n- l layer and a 2n layer, and the second connection group connects between the terminal portions of segments of a 2n layer and a 2n+1 layer---.
Cancel claim 4.
In claim 5, line 2, delete the first “a” and replace with ---the---.  On line 4, delete “a” and 
replace with ---the---.

The replacement sheet Fig.13B has been approved by the examiner and entered.
 
Allowable Subject Matter
Claims 1-3 & 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art does not further teach the claimed stator including the subject matter of former dependent claim 4, now incorporated into claim 1, of “wherein when n = 1 or more, the  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BURTON S MULLINS/            Primary Examiner, Art Unit 2832                                                                                                                                                                                            

.